Citation Nr: 0614438	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  95-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the lower extremities.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for bilateral lower extremity amputations 
as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
August 1964.

This matter was initially brought to the Board of Veterans' 
Appeals (Board) from a December 1995 rating decision of the 
VA RO in Wichita, Kansas, that denied entitlement to service 
connection for thrombophlebitis of the lower extremities.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals, and hereafter referred to 
as the Court) from an August 1997 Board decision that denied 
entitlement to service connection for thrombophlebitis of the 
lower extremities.  In May 1998, the Court vacated the August 
1997 Board decision and remanded the case to the Board for 
another decision, taking into consideration matters raised in 
its order.  The veteran then brought an appeal to the Court 
from a September 1999 Board decision that denied entitlement 
to service connection for thrombophlebitis of the lower 
extremities.  In June 2001, the Court vacated the September 
1999 Board decision and remanded the case to the Board for 
another decision, taking into consideration matters raised in 
its order.   

At this time, the veteran bought an appeal to the Board from 
a January 2001 rating decision of the Wichita VA RO that 
denied entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for bilateral lower extremity 
amputations as a result of VA medical treatment.  

The record shows that in November 2002, the Board undertook 
additional development on its own in this matter pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  This practice was invalidated 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in February 
2004, the Board remanded the case to the RO for the 
additional development.  The case was returned to the Board, 
and in February 2005 the Board again remanded the matter to 
the RO for further development.  The case was recently 
returned to the Board for appellate consideration through the 
VA RO in Muskogee, Oklahoma which has assumed jurisdiction of 
the appeal.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
reasonably associate thrombophlebitis of the lower 
extremities to the veteran's active military service or to a 
service-connected chip fracture of the left ankle on any 
basis.

2.  The competent and probative medical evidence does not 
reasonably associate bilateral lower extremity amputations as 
an additional disability that resulted from VA medical 
treatment; the amputations were the result of the natural 
progress of thrombophlebitic disease.


CONCLUSIONS OF LAW

1.  Thrombophlebitis of the lower extremities was not 
incurred in or aggravated by active military service and it 
is not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).

2.  The criteria for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for bilateral lower extremity 
amputations as a result of VA medical treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

As to the requirements of the VCAA, and general duty to 
assist, having been met regarding the claim of service 
connection for lower extremity thrombophlebitis and the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
the amputation of the lower extremities, the record shows 
rating decisions in December 1995 and January 2001 addressed 
each issue, respectively.  In addition, the document dated in 
December 1995 styled as a supplemental statement of the case 
was issued pursuant to the December 1995 rating decision 
which had addressed the issued of service connection anew 
after the Court in May 1995 had affirmed the previous denial 
of the claim.  In February 2001, the RO issued a statement of 
the case in the claim brought under section 1151.  
Thereafter, the RO issued supplemental statements of the case 
in May 2004 and July 2005 that apprised the veteran of the 
information and evidence needed to substantiate his claims, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, the record 
shows the representative took advantage of the opportunity to 
submit additional evidence or argument pursuant to Board 
letters in June 1998, June 1999, October 2001, May 2002, 
February 2003 and May 2003 and Board remands.  

The VCAA specific letters in September 2002, July 2004, and 
March 2005 read together specifically informed him that VA 
would obtain pertinent federal records.  He was informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claims as required by 
Quartuccio, supra. 

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication in the claims and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  The Board observes 
that the timing defect was cured through the VCAA specific 
correspondence the Board issued in February 2001 and the VCAA 
correspondence in July 2004 and March 2005 that were issued 
pursuant to Board remands.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA-specific 
correspondence in July 2004 and March 2005 each had a 
specific reference on page 1 that invited him to submit any 
evidence he possessed that pertained to his claim, which is 
essentially a statement of the fourth content element that 
the Board finds acceptable.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  Thus, the Board finds that the appellant did 
have actual notice of the obligation to submit all relevant 
evidence to VA.  In the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  The Board concludes 
that the due process requirements concerning the veteran's 
appeal have been fulfilled in this case.  He has had ample 
opportunity to effectively participate in the development of 
his claims.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  There have been 
numerous medical opinions on the issues under consideration 
and the RO has supplemented the record with and extensive 
record of medical treatment.  The medical opinions addressed 
the relevant issues in order to provide a record that would 
support an informed determination.  The development 
substantially complied with the Board remands in this case.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran's attorney argues that the precedent in Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004) and Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) (Federal Circuit) 
establish a presumption of service connection under 
38 U.S.C.A. § 105, that is applicable in this case and that 
the case must be remanded.  The Federal Circuit in Shedden, 
in discussing the presumption of service connection created 
by 38 U.S.C.A. § 105(a) noted that the veteran must show the 
three elements of a claim for service connection or service-
connected aggravation.  The Federal Circuit stated that "the 
mere fact that a serviceman has suffered a service-connected 
disease or injury does not automatically lead to compensation 
for future disabilities" and that "while section 105(a) 
establishes a presumption that the disease or injury incurred 
during active duty is service-connected, the veteran seeking 
compensation must still show the existence of a present 
disability and that there is a causal relationship between 
the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active duty." Shedden, 381 F.3d at 1166-67.  See also 
Maxson v. West, 12 Vet.App. 453, 460 (1999) (noting that 
presumption of aggravation "applies only to Caluza element 
2" (incurrence or aggravation during service)), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330 (Fed.Cir.2000).  
Accordingly, based on the Court's precedents, it is clear 
that for an award of service connection the appellant must 
show that the evidence of record establishes all three 
elements noted above, see Hickson v West, 12 Vet. App. 247, 
253 (1999).  Furthermore, regarding the presumption of 
soundness referenced in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), this simply means the presumption of 
soundness, if not rebutted, establishes only the second 
element-in-service incurrence or aggravation of a disease or 
injury.  See Shedden, 381 F.3d at 1166-67.  It does not 
appear the Federal Circuit was saying, as the appellant now 
apparently contends, that if the veteran's claim is one for 
service connection, then service connection must then be 
granted regardless of its relationship of an injury in 
service to a current disability.  Therefore, simply stated, 
the remand demanded by the appellant's attorney for VA to 
"consider and apply the presumption of service connection" 
is based upon an erroneous interpretation of legal precedent.  

There is also no harm or prejudice as to any notice 
deficiency with respect to the effective date or initial 
rating elements for compensation, as the Board is denying 
entitlement to service connection and entitlement to 
compensation under section 1151.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  Accordingly, VA has satisfied the notification and 
duty to assist provisions of the law, and no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.  Adjudication of the claims may proceed, consistent 
with the VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA's duty to assist the veteran 
in the development of the claims has been satisfied and the 
Board will turn to a discussion of the issues on the merits.


Factual Background

The veteran's service medical records show a normal 
examination of the lower extremities and vasculare system was 
reported on the June 1961 medical examination for enlistment, 
and that there was no pertinent history regarding the lower 
extremities.  He complained of a sore ankle in August 1961 
and initially given light duty. The "Rt" ankle was wrapped 
with an ace bandage.  The record refers to a minute linear 
fracture of the medial malleolus on the left being noted in 
the service medical records.  

In April 1962, he was initially diagnosed with a severe left 
ankle sprain after the cuff on his pants caught in the wheel 
of a moving forklift, resulting in the forceful rotation of 
his ankle with immediate swelling and pain.  He was 
transferred the next day to an Army hospital where it was 
noted he had sustained a previous dorsiflexion injury to the 
left ankle in a parachute jump in 1961 after which he had 
pain and swelling for two weeks and was told a chip fracture 
was present.  Currently he had second degree abrasions over 
both malleoli and the lower calf and wide spread ecchymosis 
about the foot.  He had intact circulation and sensation.  An 
X-ray of the left ankle was read as showing a chip fracture 
of the medial malleolus which may be old.  A short plaster 
cast was applied and elevation of the foot was maintained for 
three weeks.  An examination upon removal of the cast 
revealed the earlier swelling and tenderness had resolved.  
At the time of discharge he had a normal gait and could walk 
several blocks without discomfort and there was no swelling 
of the foot.  It was recommended that he be discharged to 
three weeks of light duty.  The final (revised) diagnoses 
were severe contusion of the dorsal aspect of the left foot, 
and old chip fracture of the left medial malleolus, not in 
line of duty, existed prior to entry.  

The medical examination in August 1964 for his release from 
active duty showed normal lower extremities and vascular 
system.  There was no entry made in the summary of defects 
and diagnoses.

When the veteran filed his initial VA benefit application in 
March 1973 he stated his claim was for a left leg injury 
during service causing swelling and blood clots, and he 
reported private treatment after service in beginning in 
January 1971 for left leg blood clots.

The information supporting the claim included a record of 
private medical treatment beginning in May 1965 that showed 
no reference to any lower extremity complaints through August 
1970 including hospitalization in May 1970, or thereafter 
until early 1971.  In mid January 1971 there was a clinical 
record entry noting he sustained a spider bite on the left 
leg the previous night after putting on pants that had been 
in a closet a long time.  Later in January 1971, the left leg 
was reported with some swelling and being painful and it was 
noted that he now had phlebitis.  He was hospitalized for 
treatment with the admitting diagnosis of left leg 
thrombophlebitis secondary to insect bite.  He described the 
history of symptoms during the previous three weeks.  He was 
placed on complete best rest with the leg elevated, and 
Coumadin was initiated.  He was dismissed with instructions 
to restrict his activity and continue Coumadin, and to wear 
an ace bandage with ambulation.  The final diagnosis was 
acute thrombophlebitis secondary to insect bite.  The records 
of subsequent private treatment through late in 1972 are 
pertinently unremarkable.  

In February 1973, he was hospitalized again at Wesley Medical 
Center for chest pain, and it was noted he had smoked two 
packs of cigarettes a day for the last 16 years.  He was also 
evaluated for subjective pain in the left leg and he reported 
frequent problems with pain and swelling since the leg was 
run over by a forklift about 10 years earlier.  The report 
continued, noting two years earlier he was apparently bitten 
by a spider and superimposed on the previous history of 
trauma caused a thrombophlebitis.  He was on oral 
anticoagulants for some months but he had not been on this 
for at least six months.  For about two weeks preceding this 
admission he had pain and the leg swelled.  He was treated 
with anticoagulation, initially with Heparin and then 
Coumadin, and at discharge it was estimated he would be kept 
on Coumadin or at least two to six months.  The final 
diagnoses were pulmonary embolus and thrombophlebitis.

He was readmitted to the Wesley facility in March 1973 for 
pulmonary embolism.  It was noted in the record that managing 
his Coumadin had been difficult because he had not taken the 
drug as directed.  It was also noted he had occasionally worn 
Ted hose and elevated the leg with heat.  At discharge he was 
given Coumadin to take for seven days.  

In May 1973, he was transferred to a VA medical center from 
the Wesley facility, where he was admitted during the 
previous month, for further evaluation of a history of 
thrombophlebitis of the left lower leg and possible vein 
surgery on his lower extremities, after he had two admissions 
there for chest pain and hemoptysis.  The hospital summary 
noted he had a traumatic injury to the left lower extremity 
while in the Navy and since that time he had a history of 
recurrent thrombophlebitis in the left lower extremity.  It 
was noted he had a massive pulmonary infarction proven with 
lung scan approximately four months earlier.  

According to the VA hospital summary, he had been unable to 
take Coumadin due to "idiosyncracies that developed because 
of the therapy" and at the time of admission he complained 
of swelling, inflammation and tenderness of the left calf 
area.  Bilateral lower extremity venograms showed thrombosis, 
complete occlusion, of the deep system on the left and on the 
right in the very distal deep system from mid calf to the 
foot, what was described as partial occlusion.  An inferior 
vena cava clipping was accomplished because of the history of 
pulmonary embolism and inadequate control/regulation on 
Coumadin.  At discharge he had mild swelling and no other 
specific complaints and he was given Coumadin and to return 
several days for further evaluation and a check of his 
prothrombin time.  The final diagnoses were left lower 
extremity post-phlebitic syndrome, with total occlusion of 
the left deep vein system, acute thrombophlebitis of the 
right lower extremity, and post pulmonary embolism.  He 
returned as directed for follow-up evaluation later in June 
1973.  

In July 1973, WGA, D.O., summarized the veteran's treatment 
at the Wesley facility beginning in February 1973, initially 
for chest pain, noting he had a contributory history of 
inferior extremity thrombophlebitis and that he was dismissed 
to be followed closely as an outpatient on Coumadin.  It was 
noted the veteran was not reliable about taking Coumadin as 
an outpatient as he would skip days and take make-up tablets 
on other days, and at one time there was a threat of 
overdose.  He was referred to the VA to evaluate and consider 
some form of prophylactic vascular surgery in an effort to 
prevent permanent disability.  

The record shows VA hospitalized the veteran several times in 
1974 for treatment of a chronic stasis ulcer on the left 
ankle.  The summary of his admission in April 1974 noted the 
initial treatment with elevation and wet-to-dry dressings 
with debridement for about a month was not successful as he 
would not cooperate by staying in bed and keeping his feet 
elevated and he would not wear Jobst stockings that were 
prescribed.  In August 1974 it was noted the veteran declined 
another attempt at skin grafting for what was described as a 
recurrent and persistent stasis ulcer on the outer left lower 
leg.  However, he was readmitted in September 1974 for a skin 
graft for a left leg ulcer that was thought to be due to 
chronic stasis that was secondary to chronic thrombophlebitis 
of the left leg.  The summary was prepared by CHD, M.D., who 
felt the veteran's problem was a lifetime problem of repeated 
bouts of thrombophlebitis and left lower extremity swelling 
and that he would probably need Jobst support to prevent 
chronic stasis with ulcer formation.  The inpatient records 
noted a history of twisting injury of the left ankle in the 
military and that he stated that he had intermittent episodes 
of swelling in the left leg after dismissal from the 
hospital; and discharge from the Navy.  He stated he noted 
pain and edema associated with stiffness in the left leg in 
1969.  

In December 1975, he was admitted for treatment of chronic 
stasis ulcers and swelling of both lower extremities.  He was 
seen at the VA many times in the late 1970's regarding the 
lower extremity thrombophlebitis and stasis ulceration.  In 
January 1978, he was admitted for surgery, and a Linton 
procedure was performed on his left leg.  The summary noted 
he had a brown spider bite on the "right" lower extremity 
and had an ulcer there that was now healed.  A February 1980 
VA examination report indicated that he had chronic venous 
stasis with stasis ulcers of both lower extremities, one of 
which was active.  A VA examiner in April 1989 noted a 
history of left ankle fracture in 1963 and that he had 
thrombophlebitis several times and a previous vena cava 
ligation.

A July 1989 RO rating decision granted service connection for 
a chip fracture of the left medial malleolus.  The rating 
decision noted a minute linear fracture of the left medial 
malleolus was noted in August 1961 and that the veteran was 
seen in April 1962 for a severe left ankle sprain which the 
rating board noted was acute and transitory.  However, the 
rating board concluded that a chip fracture of the left 
medial malleolus warranted service connection.  

At a personal hearing in January 1990, the veteran testified 
that he had continued to have swelling of the left lower 
extremity after the service injury in 1962, but he did not 
seek medical attention until 1971 (T 9-11).

VA medical records showed venous stasis disease resulted in a 
left below-the-knee amputation in February1990.  The hand 
written history from Dr. D. noted the history of vena cava 
ligation because of pulmonary emboli with years of ulceration 
and stasis dermatitis for years.  He now had swelling, deep 
ulceration on the lateral aspect of the leg and he requested 
amputation to get rid of the pain.  Dr. D. reported the 
orthopedic service agreed that amputation was justified.  The 
postoperative diagnosis was chronic stasis ulcer with 
probable osteomyelitis of the left leg.  The record contained 
a signed consent form.  The reports of his VA hospitalization 
in September 1990 and January 1991 noted chronic venous 
stasis ulcer changes in the right leg.  In March 1993 he was 
admitted with severe venous congestion and stasis ulceration 
of the right lower leg.  A handwritten summary noted his 
history and that he seemed to want an amputation of the right 
leg.  He consented to a right below-the-knee amputation.   

In October 1995, Dr. D. stated he became involved with the 
veteran's care in 1973 after he was a transfer from the 
Wesley facility.  Since he did not respond to Coumadin and 
had life threatening pulmonary embolus it was decided he 
should have a plastic clip placed on the vena cava.  Dr. D. 
reported the veteran's service record showed two different 
injuries to the left ankle and foot.  One he described as a 
chip fracture of the medial malleolus after a parachute jump 
in 1961 that was not treated with a cast.  Thereafter, in 
April 1962, he sustained a left ankle injury when it was run 
over by a forklift.  Dr. D. stated the confusing issue was 
the significance of the episode in January 1971 of acute 
onset of left leg swelling, redness and pain.  Although the 
diagnosis in 1971 was acute thrombophlebitis secondary to 
insect bite, thought to have been a spider, usually a spider 
bite causing that much of a reaction would have resulted in a 
definite area of central necrosis.  As this was not shown, 
Dr. D. stated an insect bite etiology was not substantiated.  

Dr. D. opined that the injuries sustained to the left ankle 
and foot set the stage for repeated bouts of 
thrombophlebitis, and stated that trauma is a common cause of 
thrombophlebitis.  He stated further that placing a plastic 
clip on the infra-renal vena cava was accepted treatment to 
prevent a fatal pulmonary embolus in a patient not manageable 
on anticoagulant therapy.  Dr. D. opined that within a very 
reasonable medical probability, the veteran's 
thrombophlebitis was caused by trauma.

A VA physician reviewed the record, including the opinion 
from Dr. D., in December 1995 and cited medical literature 
associating deep vein thrombosis with fracture trauma to the 
pelvis, femur and tibia but not the foot or ankle where few 
deep veins of significant size exist.  In part the physician 
stated that the extended period from 1962 to the early 1970's 
before overt left leg inflammatory vein disease appeared did 
not reasonably associate left foot and ankle trauma with the 
later events.  The physician noted that the left leg 
thrombophlebitis in 1971 was questionably due to an insect 
bite with no other apparent cause and that adequate facts 
could not be found to support the opinion that left ankle and 
foot injuries set the stage for repeated bouts of 
thrombophlebitis.  In conclusion, the VA physician stated 
there was no satisfactory explanation for the veteran's deep 
vein thrombosis arising in the early 1970's. 

In June 1996 Dr. D. provided two articles from medical 
journals: Silent Deep Vein Thrombosis in Immobilized Multiple 
Trauma Patients, Kenneth A. Kudsk, et. al., Vol. 158 The 
American Journal of Surgery, December 1989, and Venous 
Insufficiency as a Late Complication After Tibial Fracture, 
J. Willen, et. al., 149-153, 53 Acta orthop. scand. (1982).  
He stated that in his opinion it would be very difficult to 
make a disclaimer as the veteran had a fracture, he was 
immobilized and later he did have pulmonary emboli not 
controlled on anticoagulation therapy.  


An independent medical expert (IME) a professor of surgery 
and director of vascular surgery at a university medical 
center, opined in September 1996 that thrombophlebitis was 
not documented at the time of the injury in service.  It 
could have been missed, but progressive swelling rather than 
resolution of the swelling would have been consistent with 
deep vein thrombosis.  Further, the IME felt it was difficult 
to postulate how right leg deep vein thrombosis resulted from 
left leg trauma.  According to the IME, trauma followed by a 
period of inactivity could result in deep vein thrombosis but 
in this case one could only speculate on a cause and effect 
relationship.  In addition, the IME did not feel a chip 
fracture of the left extremity would result in thrombosis if 
there was no such problem at the initial trauma.  The IME did 
not believe it had an impact on the deep vein thrombosis or 
the necessity of amputation.  

On the question of whether VA medical treatment caused or 
contributed to the lower leg amputations, the IME felt the 
sequence of events and treatment given seemed appropriate and 
treatment of ankle trauma without signs of deep vein 
thrombosis seemed adequate.  A vein clipping was reasonable 
for a patient with recurrent deep vein thrombosis who could 
not be maintained on adequate anticoagulation.  It was well 
documented that patients will have sequelae from deep vein 
thrombosis with or without a clip in place and a Linton 
procedure was not unreasonable then or today.  The IME noted 
that it would be mandatory for a patient to maintain 
elevation, compressive stockings, to take care of his lower 
extremities to prevent recurrent problem.  But the VA 
treatment was acceptable current and efficient therapy.  
Treatment does not result in the prevention of deep vein 
thrombosis sequelae and it was unfortunate the patient could 
not maintain elevation or anticoagulation needed to prevent 
recurrent deep vein thrombosis.  It was unfortunate his 
problem got to the point where amputations were required.  
But no problem was seen with the VA care.  

A VA physician reviewed the record in February 1997 and 
opined that there was no evidence injuries in the 1960's on 
active duty contributed to the ultimate outcome of he 
veteran's disability.  The physician found that venous stasis 
was noted in VA records beginning in 1980 and that he 
underwent below the knee amputations in the early 1990's.  It 
was unlikely the veteran had a subclinical episode of 
thrombophlebitis after injury and subsequent cast application 
in service but it seemed most likely the documented 
thrombophlebitis in 1971 was the beginning of his problem.  
The physician stated that an inferior vena cava clip could 
lead to bilateral venous insufficiency but can be life saving 
in the face of recurring thrombo emboli to the lungs.  The 
physician stated his experience was that patients who come to 
amputation are largely those who are noncompliant with the 
therapy to treat thrombophlebitis.  

Another IME reviewed the record in May 1999 and noted on 
active service in 1962 the veteran suffered a severe left 
ankle strain with contusion to the foot.  It appeared he 
suffered a chip fracture of the left medial malleolus in a 
1961 parachute jump. He appears to be asymptomatic in this 
leg, except for some leg swelling, for which there are 
references made, but no medical documentation.  His severe 
disability began in 1971, when he suffered a spider bite, 
which appears to have instigated a bout of thrombophlebitis 
of the left leg.  In the years after that initiating event, 
he suffered a pulmonary embolism, failed attempts at 
anticoagulant therapy, a vena cava clip placement, failed 
split thickness skin graft coverage of venous stasis ulcers, 
and eventual bilateral lower extremity amputations. 

The IME opined that the fact that his severe problems began 9 
to 10 years after his injuries makes it unlikely the 
thrombophlebitis is causally related to his injuries.  It is 
possible that he suffered an occult thrombosis of his left 
lower calf veins at the time of his injury and subsequent 
casting, but this certainly was not clinically significant, 
as he completed his active duty without sequelae.  It may be 
possible that occult venous thrombosis may have resulted in a 
mild degree of left below-the-knee venous insufficiency, 
resulting in the extremities swelling alluded to, but not 
documented in his record.  However, there was no 
documentation of post-phlebitic syndrome findings such as 
skin changes, pain, and ulceration prior to the 1971 spider 
bite.  Typically, if venous thrombosis is severe enough to 
create lasting venous damage, the post-phlebitic syndrome 
(swelling, pain, thickening of the skin, hemosiderin 
deposition, and ulceration) begins in the first six to eight 
months after the thrombosis.  That he manifested these 
findings only subsequent to the 1971 event led the IME to 
conclude that any tibial vein thrombosis he may have had, 
whether "silent" or not, is clinically irrelevant, and that 
the inflammatory events surrounding the 1971 bite is the 
inciting event.  The IME commented on the journal articles 
noting the article by Willen makes no reference, and one 
cannot infer, correlation for subsequent DVT/pulmonary 
embolism remote to the injury based upon this data. The 
article by Kudsk points out that indeed DVT may form at the 
time of trauma, and that it may be silent. This is why 
treatment is rendered at the time of the injury to decrease 
the risk of DVT propagation in the immediate period after the 
injury. Neither article makes any conclusions regarding the 
likelihood of DVT or pulmonary embolism a decade after a 
traumatic injury.  Therefore, application of these sources of 
data in this case is of limited relevancy.  The IME stated 
that it remains controversial whether calf vein thrombus 
should even be treated, as its clinical relevancy with 
respect to post-phlebitic syndrome or pulmonary embolism is 
unclear.  The IME also stated that the residuals of the chip 
fracture did not contribute to his subsequent problems.

Also, he has documented right greater saphenous vein 
thrombosis five days after the vena cava clipping while he 
was on heparin.  Finally, there is a mention of his inability 
to take Coumadin because of "idiosyncratic" reactions.  While 
these are not documented, one must question whether this 
means that Coumadin failed to keep him anti coagulated.  This 
led the IME to consider strongly whether the patient 
developed a hypercoagulable condition as he aged.  If 
present, this hypercoagulable condition would make him likely 
to suffer thrombophlebitis subsequent to a spider bite, 
thrombophlebitis in non traumatized limbs, thrombosis while 
being treated with heparin (a powerful anticoagulant), and it 
may account for the aggressive course of thrombosis 
culminating in his eventual amputations.  The IME concluded 
that based upon the facts presented and with no examination 
of the patient, that this appellant's complications are not a 
result of injuries sustained during his years of service."

The record shows a VA physician opined in February 2000 that 
a review of records suggested the veteran's VA medical care 
with respect to the lower extremity amputations was 
appropriate.  The physician did not find a basis to support 
the veteran's claim that his amputations were the result of 
inappropriate care.  


In May 2005 another VA physician stated the claims file 
including service medical records and various medical 
opinions were reviewed.  The physician noted there was no 
history of any fracture of the leg with the forklift accident 
in 1962, although the examiner stated there was a chip 
fracture of the left medial malleolus.  According to the 
report, the veteran stated he later developed poor 
circulation and thrombophlebitis in his legs and ultimately 
had bilateral leg amputations in the 1990's.  It was noted 
the veteran had been a chronic smoker, consuming up to three 
packs of cigarettes a day for 20 years and currently 
consuming one pack of cigarettes daily.  The physician opined 
that the veteran's thrombophlebitis of the lower extremities 
was not etiologically related to the chip fracture of the 
medial malleolus of the left tibia in service, several years 
before the onset of thrombophlebitis.  The physician found 
the treatment record documented the left leg thrombophlebitis 
was due to a spider bite.  

The VA examiner also opined that the veteran had an inferior 
vena cava clipping as a life saving procedure because of 
massive pulmonary embolism which might have resulted in 
chronic venous insufficiency and stasis ulcers and this 
progressed severely and subsequently resulted bilateral below 
the knee amputation.  The physician opined that the 
amputations were most likely the end result of the veteran's 
noncompliance with anticoagulation therapy and that his 
chronic smoking could have contributed to his vascular 
insufficiency condition.  

Analysis

Thrombophlebitis of the Lower Extremities

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310, Allen v. Brown, 7 
Vet. App. 439 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency 


to testify."  (citations omitted)).  The Board must assess 
the weight and credibility to be given to the evidence.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

On this point, the IME opinions directed to the 
thrombophlebitis disability were based upon a consideration 
of the pertinent record in each instance and took into 
account the veteran's history, the information in the 
extensive record of medical treatment directed to the lower 
extremities beginning in military service.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The RO provided the entire record to the IME 
examiners and did not limit or constrain the review.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby 
v. Brown, 7 Vet. App. 260, 268-69 (1994).  In support of the 
claim, the veteran has a treating physician, Dr. D. who has 
opined in favor of the claim.  However, in response to the 
IME opinions, specifically the opinion in May 1999, the 
appellant did not challenge the specific conclusions with 
competent medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  As 
with any piece of evidence, the credibility and weight to be 
attached to this opinion and other opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board will point out that the medical reports contain a 
history of left leg swelling complaints initially 
approximately three decades after military service.  This is 
a history which examiners weighed against the veteran's self 
reported history of swelling since military service.  
However, the various opinions took into account the entire 
record in addition to the veteran's presentation and the 
Board believes they are entitled to determinative probative 
weight, as they were not based upon assumed facts.  

As such the opinion from Dr. D. is not entitled to any 
significant probative weight.  See, e.g., Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); see also Grover v. West, 12 
Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. 
App. 406 (1995), holding that self-reported history 
unenhanced by additional comment from an examiner or review 
of relevant records does not constitute competent medical 
evidence.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (speculative medical opinion cannot establish in-
service medical nexus without supporting clinical data or 
other rationale to provide the degree of certainty required 
for medical nexus evidence).  In any event, the IME in May 
1999 carefully addressed the favorable opinion fro Dr. D. and 
discussed the medical literature he relied on to support the 
opinion.   

In essence, Dr. D. does not point to any specific evidence of 
thrombophlebitis in service, other than advancing the 
assumption based upon the veteran's history of recurring 
problems with leg swelling after the 1962 injury in service 
that continued thereafter after he left military service.  
His opinion cited medical literature support for delayed 
recognition of the thrombophlebitis in patients who sustained 
fractures of the hip and tibia and pelvis.  

However, as the IME in May 1999 noted the literature cited 
was not specific to the circumstances of this case in that 
the literature did not substantiate initial deep vein 
thrombosis or pulmonary embolism nearly a decade after the 
injury.  Dr. D. through his evaluation does not contradict or 
reasonably call into question the reliance on this fact in 
formulating opinions against the claim, most recently in May 
2005.  An IME opinion in September 1996 also sited to facts 
specific to the case in concluding there was no relationship 
between the deep vein thrombosis and the injury to the ankle 
in service.  In essence the IME in May 1999 essentially 
concurred with the earlier VA opinion in December 1995 that 
noted medical literal Dr. D. cited did not support an 
association between deep vein thrombosis and fracture trauma 
to the foot and ankle.  Furthermore, the VA examiner and the 
IME noted the absence of factual data to support the claimed 
recurrent swelling for years after the injury in military 
service.  

The Board observes that the generally applicable standard for 
establishing the value of evidence such as Dr. D. cited was 
discussed in Roberts v. West, 13 Vet. App. 185, 188-89 
(1999).  In order to establish service connection by means of 
such treatise evidence it must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  
Instead, standing alone, the evidence must discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998).  The material submitted does not 
have the requisite "degree of certainty" required by Wallin 
and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
("generic statement about the possibility of a link between 
chest trauma and restrictive lung disease . . . [is] too 
general and inconclusive ...").  The nature of the studies as 
reflected in the evaluation given in the IME opinion in May 
1999 and earlier in a VA opinion in December 1995 lack the 
degree of certainty or specificity to assign any substantial 
probative value to them. 

Nor does Dr. D. or another competent clinician introduce any 
literature as providing evidence supporting such recognition 
of thrombophlebitis many years removed from the traumatic 
injury to the medial malleolus.  The veteran's recollection 
of ongoing complaints is contradicted in a well documented 
medical record showing no reference to ongoing lower 
extremity swelling complaints initially until an abrupt 
appearance in January 1971 many years after service.  
Furthermore, it is pertinent to note that the record from the 
treatment he received at that time did not contain any 
history of ongoing problems since an injury in military 
service.  That Dr. D stated it was a "confusing issue" 
suggests there was no obvious history to relate the leg 
swelling and resultant phlebitis to a remote event.  
Furthermore, the VA clinician in December 1995 opined there 
was no satisfactory explanation for the deep vein thrombosis 
arising in the1970's which suggests the history of ongoing 
problems for years was not convincing. 

Thus, on the question of service connection, the Board 
concludes that the opinion from Dr. D. is outweighed by the 
IME opinions and other VA opinions against the claim as they 
were not speculative and offered plausibly based rationale 
against a remote injury as the cause of current 
thrombophlebitis in the lower extremities.  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wood v. Derwinski, 1 
Vet. App. 190 (1991); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  In addition, the competent evidence is not in 
approximate balance regarding service connection on a 
secondary basis.  The IME opinions in September 1996 and May 
1999 offered no support for this theory, concluding in 
essence there was no impact on the deep vein thrombosis or 
the necessity for amputation or any contribution to his 
subsequent problems.   The VA opinion in May 2005 on this 
point was consistent with these earlier opinions. 

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through the veteran's self reported history, and 
where, as here, there is no medical evidence indicating 
continuous symptomatology for the lower extremity swelling.  
McManaway v. West, 13 Vet. App. 60, 66 (1999).  Similarly, 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA and IME medical opinions of record 
against service connection on a direct or secondary basis.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Compensation Under 38 U.S.C.A. § 1151

In Gardner v. Derwinski, the Court declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 C.F.R. § 1151.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), add'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), Brown v. 
Gardner, 115 S.Ct. 552 (1994).  

The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

In pertinent part, the version of 38 U.S.C.A. 
§ 1151applicable to the veteran's claim, mandates that where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  
However, the amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since this appeal was pending prior to this date, it is not 
subject to review only under the revised statutory language 
and interpretation.  VAOPGCPREC 40-97.  Although claims for 
38 U.S.C.A. § 1151 benefits are not based upon actual service 
connection, there are similarities in their adjudication.  
Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993); Contreras v. 
Brown, 5 Vet. App. 492, 495 (1993).  Similarly, a claim for 
38 U.S.C.A. § 1151 benefits must be supported by medical 
evidence of a current disability and medical evidence that 
the current disability resulted from VA hospitalization, 
medical examination, or treatment.  See also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability. (b) Additional disability. In determining that 
additional disability exists, the following considerations 
will govern: (1) The veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately. (i) As 
applied to examinations, the physical condition prior to the 
disease or injury will be the condition at time of beginning 
the physical examination as a result of which the disease or 
injury was sustained. (ii) As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized. (c) Cause. In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern: (1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. (2) The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination. (3) Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative. ``Necessary consequences'' are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered. (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358 (2005); 69 Fed. Reg. 46,426, 46, 
432-46,435 (Aug. 3, 2004) which applies to claims filed 
before October 1, 1997.  See Arnesen v. Brown, 8 Vet. App. 
432, 440 (1995) holding a veteran may be charged with notice 
of material published in the Federal Register. 

Applying the facts of this case to the applicable law, the 
Board is of the opinion that the evidentiary record clearly 
does not support the appellant's claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  The claim is grounded in the theory of 
additional disability as a result of VA medical treatment he 
received beginning in the early 1970's through the early 
1990's when amputation of both legs was necessitated due to 
the manifestations of thrombophlebitic disease that first 
appeared in the early 1970'a and was initially treated 
privately.  In this regard, the Board notes the several 
medical opinions collectively do not support this theory of 
compensation either in the basis of the inferior vena cava 
clipping in 1973 or the VA treatment in more than two decades 
that followed. 

For example, Dr. D. was involved with the veteran's care for 
many years and stated the clipping procedure was accepted 
treatment to prevent fatal pulmonary emboli in a patent not 
manageable on anticoagulant therapy, such as the veteran.  
The IME in September 1996 essentially concurred in this 
assessment and noted the Linton procedure was not 
unreasonable.  It is significant that the IME pointed out 
that sequelae of deep vein thrombosis occur in patients with 
or without the clipping procedure and that treatment does not 
prevent it.  The VA examiner in February 1997 noted the life 
saving vein clipping was not without possible resultant 
venous insufficiency, but the IME in May 1999 did not 
implicate VA treatment in any way to the course of vein 
thrombosis that culminated in amputations.  Moreover, a VA 
examiner in February 2000 found no basis to find 
inappropriate VA care and the VA examiner in May 2005 
concluded the amputations were most likely the result of 
noncompliance, a factor noted in prior opinions, and 
implicated the veteran's chronic smoking. 

In summary, the conclusion supported in the record was that 
the vein clipping in 1973 was a life saving procedure given 
the veteran's presentation and that VA treatment then and 
thereafter was competent and acceptable.  Furthermore the 
likely progression of the disease to amputation was the 
result of natural progress.  On this point, no opinion had 
the severe progression of venous insufficiency as likely as 
not related to the VA treatment including vein clipping.  The 
VA examiner in 2005 stated the obvious in noting the venous 
insufficiency and stasis progressed severely but the opinion 
taken in its entirety does not implicate VA treatment in the 
eventual course of the disease to amputation.   An 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  The Board's application of the pertinent governing 
criteria referable to claims for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 does not 
permit a favorable determination in this case.  

As the Board noted above, the VA examiners put to rest any 
possibility of a favorable determination of the appellant's 
claim, concluding that the threshold element of additional 
disability that is not the result of natural progress had not 
been satisfied.  That additional disability is no the result 
of natural progress is an essential element in a claim under 
section 1151 is clear from the version of the statue 
applicable here.  

In general greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Here however there is no competent opinion to the contrary to 
require such relative weighting and for reasons stated the 
record does preponderate against the claim.  As with any 
piece of evidence, the credibility and weight to be attached 
to a medical opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here the 
medical opinions were made after a review of the available VA 
clinical record and the claims file on several occasions, 
which is a sufficient basis to rely on the opinions as the 
basis for an informed determination in the claim.  What is 
noteworthy is that the appellant has not produced competent 
evidence supporting a contention of an additional disability 
resulting from the VA medical treatment.  Nor does he offer 
evidence to rebut the often noted noncompliance with 
treatment as a factor in the progression of his disease.   
Thus, the Board concludes there is no competent evidence 
supporting the claim to reasonably call into question the 
conclusions from the IME, VA or treating physician opinions 
that viewed collectively are against the claim.  Instead, he 
has based the claim mainly on his own belief, and the video 
he submitted is simply another version of what he has alleged 
in writing and testimony.  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran suffered additional 
disability secondary to VA medical or surgical treatment, 
especially in light of comprehensive medical opinions against 
the claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has commented as to why it does not find the 
evidence of sufficient probative value to find in the 
veteran's favor.  Furthermore the representative's reliance 
on the holding in Jackson (Deborah) v. Nicholson, 433 F.3d. 
822 (Fed. Cir. 2005) appears misplaced given the facts of 
that case viewed in the context of the matter at hand.  As 
for the application of the benefit of the doubt rule, the 
evidence supporting the claim need only be in approximate 
balance with negative evidence for the appellant to prevail.  
Here, however, it clearly preponderates against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 520 (1996).  

The Board has given consideration to the record mindful of 
the obligation to carefully consider the benefit of the doubt 
rule, but it cannot be ignored that for all the argument 
there is an absence of competent evidence that could serve to 
rebut, or allow the Board to reasonably call into question, 
the conclusions of the examiners regarding the nonexistence 
of additional disability related to the VA treatment 
beginning in the early 1970's, a conclusion that was based on 
records for this period and later available to the examiners.  
Thus, given the state of the record, the Board is constrained 
to find that the clear preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for thrombophlebitis of the 
lower extremities is denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for bilateral lower extremity amputations 
as a result of VA medical treatment is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


